         Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION



 UNITED STATES OF AMERICA                                                              PLAINTIFF




 VS.                                                  Criminal Action No. 3:20-CR-88-TSL-FKB



 MARK ANTHONY COLEMAN                                                                  DEFENDANT



___________________________________________________________________________________

       DEFENDANT'S REPLY TO GOVERNMENT’S RESPONSE TO MOTION FOR
           PRODUCTION AND INSPECTION OF BRADY MATERIALS AND/OR
                  INFORMATION WHICH MAY LEAD TO EVIDENCE
___________________________________________________________________________________

        COMES NOW the Defendant, Mark Anthony Coleman, and files this his Reply to the

 Government’s Response to Motion for Production and Inspection of Brady Materials and/or

 Information Which May Lead to Evidence, and in support of such reply would show unto the Court

 the following:




                                      ARGUMENT – REPLY

                                           Brady Doctrine

       More than seventy years ago, the Supreme Court of the United States opined that the role of

the prosecution in the criminal justice system --

                             is not that it shall win a case, but that justice shall be done. . . . [W]hile
                             [the prosecutor] may strike hard blows, he is not at liberty to strike foul
                             ones. It is as much his duty to refrain from improper methods calculated
         Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 2 of 17


                              to produce a wrongful conviction as it is to use every legitimate means
                              to bring about a just one.


Berger v. United States, 295 U.S. 78 (1935). To that end, in Brady v. Maryland, 373 U.S. 83 (1963),

the Supreme Court held that “suppression by the prosecution of evidence favorable to an accused

violates due process when the evidence is material to either guilt or punishment, irrespective of good

faith or bad faith of the prosecutor.”

      The purpose of the Brady rule is to ensure that a defendant receives a fair trial in which all

relevant evidence of guilt and innocence is presented at trial to enable the fact-finder to reach a fair

and just verdict. Brady, 373 U.S. at 87. The Brady doctrine imposes an affirmative duty on the

Government to investigate, preserve, and disclose favorable information located in the

Government’s files, as well as information in the possession of any member of the prosecution

team. Kyles v. Whitley, 514 U.S. 419 (1995).

      The Brady disclosure duty is triggered by an initial determination that the Government has

evidence that is “favorable” to the accused. The Supreme Court has held that “favorable” evidence

includes both exculpatory evidence that negates guilt and impeaching evidence that undermines the

Government’s case. United States v. Bagley, 473 U.S. 667 (1985). Both exculpatory and

impeachment evidence are treated equally under the Brady doctrine. According to a 2007 national

report, most State and Federal statutes and court rules designed to implement the Brady disclosure

duty fail to delineate the different types of information subject to disclosure under Brady. Laura L.

Hopper, et al., Fed. Judicial Ctr., Treatment of Brady v. Maryland Material in United States District

and State Courts’ Rules, Orders, and Policies 12-14, 25-38 (2007). As a result, the scope of the

constitutional disclosure duty has been developed in the volume of State and Federal court cases

decided in the fifty-five years since the Supreme Court’s decision in Brady.
         Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 3 of 17


      Evidence is deemed to be exculpatory if it tends to negate guilt, diminish culpability, support

an affirmative defense (duress, self-defense), or if the evidence could potentially reduce the severity

of the sentence imposed. Mahler v. Kaylo, 537 F.3d 494 (5th Cir. 2008); see also Arline v. State, 294

N.E.2d 840 (Ind. Ct. App. 1973) (ordering a new trial in a self-defense case where the prosecution

failed to disclose the weapon used by the decedent during the altercation)). The clearest example of

exculpatory evidence is information uncovered during the criminal investigation indicating that

someone other than the defendant committed the crime. See State v. Landano, 637 A.2d 1270 (N.J.

Super. Ct. App. Div. 1994). Exculpatory evidence must be disclosed even if the prosecutor does not

find the information credible or has other contradictory information. See, e.g., People v. Jackson, 637

N.Y.S.2d 158 (N.Y. Sup. Ct. 1995) (stating that “[e]ven if the Assistant District Attorney ‘had valid

reasons to consider this witness to be unreliable, [he] should nonetheless have provided the defense

with this important exculpatory information which was clearly Brady material.”)). Exculpatory

evidence includes third-party confessions, victim recantations, eyewitness identifications of another

person as the perpetrator, as well as descriptions of the perpetrator that are inconsistent with the

defendant’s appearance. See, e.g., People v. Thomas, 71 A.D.2d 839 (N.Y. App. Div. 1979) (finding a

Brady violation during the prosecution of two African-American defendants where the Government

suppressed witness statements describing the perpetrators as two white males)). Also included is

forensic evidence that affirmatively excludes the defendant as the culprit or fails to link the defendant

to crime scene evidence (including physical evidence such as DNA, fingerprints, or bite marks). The

Government is also required to disclose evidence regarding the existence of other suspects who

either have a modus operandi similar to the charged offense or who had the motive, means, and

opportunity to commit the charged offense. E.g., State v. Munson, 886 P.2d 999 (Okla. Crim. App.

1994) (reversing a conviction based in part on the failure to disclose the existence of another prime

suspect with a similar modus operandi who was seen at the scene of the crime on the night of the

murder)).
         Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 4 of 17


      Impeachment evidence encompasses a broad range of information that would expose

weaknesses in the Government’s case or cast doubt on the credibility of one or more of the

Government’s witnesses. The Supreme Court has observed that “[t]he jury’s estimate of the

truthfulness and reliability of a given witness may well be determinative of guilt or innocence, and it

is upon such subtle factors as the possible interest of the witness in testifying falsely that a

defendant’s life or liberty may depend.” Napue v. Illinois, 360 U.S. 264 (1959). Impeachment

evidence is especially valuable in a case “when it impugns the testimony of a witness who is critical

to the prosecution’s case.” Silva v. Brown, 416 F.3d 980 (9th Cir. 2005). Impeachment evidence

includes any information regarding a witness’s prior convictions, biases, prejudices, self-interests, or

any motive to fabricate or curry favor with the Government. Impeachment evidence also consists of

prior inconsistent statements of the witness and any prior failure of the witness to identify the

defendant. The Government must also disclose information that casts doubt on the ability of the

witness to accurately perceive, recall, or report the facts related to the witness’s testimony, including

mental instability, substance abuse, memory loss, or any other physical or mental impairment. E.g.,

Jean v. Rice, 945 F.2d 82 (4th Cir. 1991) (involving the failure to disclose records of the victim’s

hypnosis, which were used to enhance the victim’s testimony); United States v. Sterba, 22 F. Supp.

2d 1333 (M.D. Fla. 1998)).

      In addition, Brady impeachment evidence includes any positive or negative inducements used

to motivate a witness to testify on behalf of the Government. Inducements include promises,

rewards, financial payments, and benefits, as well as threats, intimidation, and other forms of

coercion used to secure testimony. See Banks v. Dretke, 540 U.S. 668 (2004) (vacating death

sentence and remanding case based in part on prosecution’s nondisclosure of financial payments,

cooperation agreements, and other impeachment evidence involving the State’s two chief witnesses);

Guerra v. Johnson, 90 F.3d 1075 (5th Cir. 1996) (finding that the prosecutor intimidated and
        Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 5 of 17


threatened three juvenile witnesses so as to identify the defendant as the shooter)). Chief among

Government inducements are offers of favorable treatment regarding the witness’s own criminal

matters. In many cases, the Government enters into plea deals, cooperation agreements, or immunity

agreements with witnesses in order to secure their testimony against the defendant. The Government

violates Brady if the Government does not disclose the existence of these agreements. This

nondisclosure is exacerbated if the Government allows these cooperating witnesses to falsely testify

that no agreement with the Government exists. See, e.g., Napue, 360 U.S. at 264; Pyle v. Kansas, 317

U.S. 213 (1942); United States v. Kelly, 35 F.3d 929 (4th Cir. 1994). In some cases, prosecutors have

even offered the witness’s perjured testimony regarding the nonexistence of an agreement to bolster

the credibility of the witness during closing arguments. See Banks, 540 U.S. at 700. In addition to

agreements, the Brady doctrine also mandates disclosure of both pending criminal cases and

prosecutable offenses committed by any witness and known by the Government. The existence of

these unresolved criminal cases could provide the witness with the expectation of favorable

treatment even in the absence of a formal agreement with the Government. See Giglio v. United

States, 405 U.S. 150 (1972).

       Brady is read broadly to encourage prosecutors to carry out their “duty to learn of any

favorable evidence known to the others acting on the Government’s behalf in the case,

including the police.” Kyles, 514 U.S. at 437 (emphasis added). Information possessed by other

branches of the Federal government, including investigating officers, is typically imputed to the

prosecutors of the case. Id. Courts have also held that a duty to search files maintained by

governmental agencies closely aligned with the prosecution may be triggered when there is a

reasonable prospect or notice of finding exculpatory evidence. See United States v. Brooks, 966 F.2d

1500 (D.C. Cir. 1992).
        Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 6 of 17


       It must be noted that the most significant Brady case of the past 30 years has been Kyles.

The importance of Kyles lies in the fact that the Supreme Court took the opportunity to explicitly

refute virtually every excuse prosecutors have traditionally used to avoid turning over Brady

material at trial. Kyles, 514 U.S. at 437. The following is a list, though not exhaustive, of the

important determinations from Kyles:

                    1. Evidentiary suppression by the Government “undermines confidence in the

                         outcome of the trial.”

                    2.   Brady does not suggest that sufficiency of evidence (or insufficiency) is the

                         touchstone as to whether Brady disclosures are made.

                    3. Once a reviewing court has found constitutional Brady error, there is no

                         need for harmless-error review. A Brady error is never harmless.

                    4. The individual prosecutor has a duty to learn of any favorable evidence

                         known to others acting on the Government’s behalf in the case, including

                         the police.

                    5. Brady does not require “a series of independent materiality decisions” for

                         each individual piece of information withheld. Rather, it requires, “a

                         cumulative evaluation” to determine whether the cumulative effect of all

                         the pieces of information the Government failed to disclose rises to the

                         level of Brady materiality.

                    6. The following types or kinds of information, though not exhaustive, must

                         be disclosed:

                                -      Inconsistent descriptions by different witnesses of the criminal.
                                -      Inconsistent descriptions by different witnesses of the crime.
        Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 7 of 17


                                    -   The fact that some of the witness’s descriptions of the criminal
                                        matched the police informant.
                                    -   That there were pending charges against the police informant
                                    -   That there was an ongoing investigation of the police informant
                                        concerning other crimes.
                                    -   That the police informant made inconsistent statements to the
                                        police about the crime and about his accusation of the defendant
                                    -   That the police had other leads and information that they failed
                                        to follow up on or investigate, that could have pointed the finger
                                        at someone other than the defendant.
                                    -   That before accusing the defendant, one of the witnesses
                                        previously said that she had not actually seen the crime.
                                    -   That a witness’s description of the crime and/or the criminal
                                        became more “accurate” and more certain after the witness met
                                        with police and/or prosecutors, or after the witness testified at a
                                        first hearing or trial.
                                    -   That a witness’s prior statements omit significant details or facts
                                        that the witness “remembered” at trial.
                                    -   That a witness’s trial testimony omitted significant details or
                                        facts that the witness mentioned in prior statements.
                                    -   That a witness or informant made statements that incriminated
                                        himself in the crime charged against the defendant.




                    Rule 16(a) of the Federal Rules of Criminal Procedure

       In addition to the Brady doctrine, Rule 16 of the Federal Rules of Criminal Procedure sets

forth the types of information the Government must disclose to the defendant upon his request:

                            books, papers, documents, data, photographs, tangible objects, buildings
                            or places, or copies or portions of any of these items, if the item is
                            within the government’s possession, custody, or control and:
                            (i)         the item is material to preparing the defense;
                            (ii)        the government intends to use the item in its case-in-chief at
                                        trial; or
                            (iii)       the item was obtained from or belongs to the defendant.
        Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 8 of 17




Fed. R. Crim. P. 16(a)(1)(E). The term “defense” means an argument in response to the

prosecution’s case-in-chief, i.e., an argument that refutes the government’s claims that the defendant

committed the crime charged. See United States v. Armstrong, 517 U.S. 456 (1996). To be material,

the evidence must possess some abstract, logical relationship to the issues in the case such that

pretrial disclosure would enable the defendant to alter the quantum of proof in his favor. United

States v. Lloyd, 992 F.2d 348 (D.C. Cir. 1993). Establishing prima facie materiality is not a heavy

burden; evidence is material when there is a strong indication that it “will play an important role in

uncovering admissible evidence, aiding witness preparation, corroborating testimony, or assisting

impeachment or rebuttal.” Id. at 351.

      Rule 16(a)(1)(E) applies where the documents are in the Government’s actual possession,

custody, or control. A document is within the possession of the Government if the prosecutor has

knowledge of and access to it, and a “prosecutor will be deemed to have knowledge of and access to

anything in the possession, custody or control of any federal agency participating in the same

investigation of the defendant.” United States v. Bryan, 868 F.2d 1032 (9th Cir. 1989). State-

gathered evidence becomes subject to Rule 16(a)(1)(E) disclosure “when it passes into federal

possession.” United States v. Fort, 472 F.3d 1106 (9th Cir. 2007) (emphasis added).




                             Specific Objections by the Government

       Preface – While the Supreme Court has expressed its hope that “the prudent prosecutor will

resolve doubtful questions in favor of disclosure,” there is no assurance that all prosecutors will heed

the Court’s caution and err on the side of disclosure. Kyles, 514 U.S. at 439. Other than an “honor

code,” there are few incentives for prosecutors to comply with Brady in that there is no meaningful

judicial oversight of the process. The trial judge in this matter does not know what evidence exists in
        Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 9 of 17


the Government’s files, what evidence the Government has withheld, or why the Government has

unilaterally decided not to disclose certain evidence to the Defendant. Prosecutors do not have to

keep a log of the evidence in the case. Nor are prosecutors required to seek an in camera review of

potential Brady evidence prior to making the decision that evidence will not be disclosed. As a

result, the District Court has only a limited ability to make a pre-trial determinations of whether the

Government has fully complied with Brady.

       The lack of judicial oversight of Brady disclosure decisions is compounded by the fact that,

absent extraordinary circumstances, it is very likely that the Defendant will never learn of the

existence of favorable evidence and cannot, therefore, seek leave of the Court to compel disclosure.

The very nature of the act of withholding evidence ensures that the Defendant does not know that

such evidence is contained in the Government's non-public case file. In the overwhelming majority

of cases, the defense learns of Brady evidence by pure accident. See United States v. Arnold, 117

F.3d 1308 (11th Cir. 1997).

        It must also be pointed out that the Defendant faces a potential sentence of forty (40) years

of incarceration, plus monetary fines and forfeiture, if convicted on both counts of the indictment.

Obviously, the potential sentence for the Defendant, if convicted, is substantial. For the reasons

stated herein, the Defendant requests that the Court err on the side of caution and enter an Order

directing the Government to produce to him all requested information. In the alternative, the

Defendant would respectfully request that the Court conduct an in camera review of all information,

statements, files, documentation, and other tangible items held by or accessible to the Government

which in any way pertains to this matter or was requested via the Defendant's Brady motion.


      1. Information tending to indicate that Defendant is not guilty of the offenses alleged in
      the indictment[s].
      Government's Response – To the extent that these items exist, the Government has already
      produced discovery to the defendant on August 17, 2020.
 Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 10 of 17


Defendant's Reply – The Defendant is unaware of the contents of the Government's file in this
matter. However, without question, any and all exculpatory information must be produced to the
Defendant pursuant to the holding in Brady. This includes all information reasonably available
to the Government, including other branches of the Federal government, investigating officers,
and local police. Further, the Government has a duty to search files maintained by governmental
agencies closely aligned with the prosecution. For these reasons, the Defendant asserts that he
should be provided with a copy of the Government's complete file pertaining to this matter or,
in the alternative, that the Government's complete file should be produced to the Court for in
camera review.



2. Information showing Defendant’s reputation for honesty, integrity, and/or
trustworthiness.
Government's Response – This request is inapplicable in the instant case and the Government
does not have information regarding this request.

Defendant's Reply – The Defendant is unaware of the contents of the Government's file in this
matter. However, without question, any and all exculpatory information must be produced to the
Defendant pursuant to the holding in Brady. This includes all information reasonably available
to the Government, including other branches of the Federal government, investigating officers,
and local police. Further, the Government has a duty to search files maintained by governmental
agencies closely aligned with the prosecution. For these reasons, the Defendant asserts that he
should be provided with a copy of the Government's complete file pertaining to this matter or,
in the alternative, that the Government's complete file should be produced to the Court for in
camera review.



4. Names of any individuals who made an arguably favorable statement about the
Defendant, or who indicated to law enforcement that Defendant is not guilty of the crimes
alleged in the indictment[s], or that the Defendant might not have had the intent to
commit the crimes alleged in the Indictment[s].
Government's Response – To the extent that these items exist, the Government already has
produced or made available to the Defendant any items relevant to this cause.

Defendant's Reply – The Defendant is unaware of the contents of the Government's file in this
matter. However, without question, any and all exculpatory information must be produced to the
Defendant pursuant to the holding in Brady. This includes all information reasonably available
to the Government, including other branches of the Federal government, investigating officers,
and local police. Further, the Government has a duty to search files maintained by governmental
agencies closely aligned with the prosecution. For these reasons, the Defendant asserts that he
should be provided with a copy of the Government's complete file pertaining to this matter or,
in the alternative, that the Government's complete file should be produced to the Court for in
camera review.
 Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 11 of 17


5. Any and all photographs, text messages, or recorded audio or video recordings, sent
from or received from the minor, or evidencing any calls made to or received by the minor
which in any way concern the crimes alleged in the Indictment[s].

Government's Response – This discovery request is inapplicable because the Defendant is
already in possession of any existing items under this section to which he is entitled.

Defendant's Reply – The Defendant is unaware of the contents of the Government's file in this
matter. Accordingly, the Defendant does not know whether all such information was previously
produced. Further, the Government has an ongoing responsibility to provide the Defendant with
all requested information whenever such may be found. For these reasons, the Defendant asserts
that he should be provided with a copy of the Government's complete file pertaining to this
matter or, in the alternative, that the Government's complete file should be produced to the
Court for in camera review.



6. All medical records pertaining to the minor, [ ] produced or generated within the
previous 5 years.
Government's Response – The request is inapplicable in the instant case.

Defendant's Reply – The Defendant asserts that the Government's response is improper in that
such information is in fact applicable to the instant case. It is believed, and hence alleged, that
the minor child, in combination with her mother and other relatives, engaged in a pattern or
scheme to obtain monies and other valuables from adult males and/or females. In that the minor
child was found to be in possession of a pregnancy test, it is reasonable to assume she was
sexually active with one or more male individuals. Combined with the fact that the minor's
mother and other relatives were observed in certain video evidence laughing, bragging, and/or
encouraging the minor's efforts to secure monies and other items from the Defendant, it is
believed, and hence alleged, that other adult males and/or females were involved in similar
schemes to obtain monies and valuables. Aside from the minor child's medical records
potentially containing information about her sexual activities and sexual partners, narratives are
commonly included in such records as to statements attributed to the patient which are likely
exculpatory in nature. For these reasons, the Defendant asserts that he should be provided with
a copy of such medical records and/or the Government's complete file pertaining to this matter.
In the alternative, the medical records in question and the Government's complete file should be
produced to the Court for in camera review.



7. The identification and copies of any and all tangible objects allegedly altered, destroyed,
mutilated, concealed, or covered up by the Defendant as alleged in the Indictment.
Government's Response – The information has been made available to the Defendant through
the Government’s discovery produced on August 17, 2020.

Defendant's Reply – The Defendant is unaware of the contents of the Government's file in this
matter. However, in that the Government contends that all evidence pertaining to Count 2 of the
indictment was produced on August 17, 2020, the Defendant asserts that the Government may
not introduce other evidence at trial not so produced on this date.
 Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 12 of 17




8. The identification of all male and female individuals with whom the minor, dated or
engaged in sexual contact or actions within the previous 5 years.
Government's Response – To the extent if any exists, Federal Rules of Evidence 403 and 412,
bar any evidence of the victim’s prior sexual history.

Defendant's Reply – The Defendant asserts that the Government's response is improper in that
such information is not barred in the instant case. It is believed, and hence alleged, that the
minor child, in combination with her mother and other relatives, engaged in a pattern or scheme
to obtain monies and other valuables from adult males and/or females. In that the minor child
was found to be in possession of a pregnancy test, it is reasonable to assume she was sexually
active with one or more male individuals. Combined with the fact that the minor's mother and
other relatives were observed in certain video evidence laughing, bragging, and/or encouraging
the minor's efforts to secure monies and other items from the Defendant, it is believed, and
hence alleged, that other adult males and/or females were involved in similar schemes to obtain
monies and valuables. Aside from such individuals potentially possessing information about her
sexual activities and other sexual partners, they may possess other information exculpatory in
nature.
        As for Fed. R. Evid. 412, evidence of a victim's sexual behavior or predisposition may
be permitted as evidence in order to prevent a violation of a defendant's Constitutional rights.
In the present case, the Defendant should be permitted to introduce such evidence at trial in
order prevent a violation of his Constitutional rights, including, but not limited to, due process
and the right to a fair and complete criminal defense.
        For these reasons, the Defendant asserts that he should be provided with such requested
information and/or the Government's complete file pertaining to this matter. In the alternative,
the identity of such individuals should be produced to the Court for in camera review.



9. The identification of any other male or female individuals with whom the minor alleges
attempted to knowingly persuade, induce, entice, and/or coerce her into engaging in sexual
activity.
Government's Response – To the extent if any exists, Federal Rules of Evidence 403 and 412,
bar any evidence of the victim’s prior sexual history.

Defendant's Reply – The Defendant asserts that the Government's response is improper in that
such information is not barred in the instant case. It is believed, and hence alleged, that the
minor child, in combination with her mother and other relatives, engaged in a pattern or scheme
to obtain monies and other valuables from adult males and/or females. In that the minor child
was found to be in possession of a pregnancy test, it is reasonable to assume she was sexually
active with one or more male individuals. Combined with the fact that the minor's mother and
other relatives were observed in certain video evidence laughing, bragging, and/or encouraging
the minor's efforts to secure monies and other items from the Defendant, it is believed, and
hence alleged, that other adult males and/or females were involved in similar schemes to obtain
monies and valuables. Aside from such individuals potentially possessing information about her
sexual activities and other sexual partners, they may possess other information exculpatory in
nature.
 Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 13 of 17


        As for Fed. R. Evid. 412, evidence of a victim's sexual behavior or predisposition may
be permitted as evidence in order to prevent a violation of a defendant's Constitutional rights. In
the present case, the Defendant should be permitted to introduce such evidence at trial in order
prevent a violation of his Constitutional rights, including, but not limited to, due process and
the right to a fair and complete criminal defense.
        For these reasons, the Defendant asserts that he should be provided with such requested
information and/or the Government's complete file pertaining to this matter. In the alternative,
the identity of such individuals should be produced to the Court for in camera review.



10. The identification of the origin, date of purchase, and intended use of the pregnancy
test discovered in the minor’s room or in her personal belongings.
Government's Response – To the extent if any exists, Federal Rules of Evidence 403 and 412,
bar any evidence of the victim’s prior sexual history.

Defendant's Reply – The Defendant asserts that the Government's response is improper in that
such information is not barred in the instant case. It is believed, and hence alleged, that the
minor child, in combination with her mother and other relatives, engaged in a pattern or scheme
to obtain monies and other valuables from adult males and/or females. In that the minor child
was found to be in possession of a pregnancy test, it is reasonable to assume she was sexually
active with one or more male individuals. Combined with the fact that the minor's mother and
other relatives were observed in certain video evidence laughing, bragging, and/or encouraging
the minor's efforts to secure monies and other items from the Defendant, it is believed, and
hence alleged, that other adult males and/or females were involved in similar schemes to obtain
monies and valuables. Aside from such information potentially containing other information
relating to her sexual activities and other sexual partners, they may contain information
exculpatory in nature.
        As for Fed. R. Evid. 412, evidence of a victim's sexual behavior or predisposition may
be permitted as evidence in order to prevent a violation of a defendant's Constitutional rights. In
the present case, the Defendant should be permitted to introduce such evidence at trial in order
prevent a violation of his Constitutional rights, including, but not limited to, due process and
the right to a fair and complete criminal defense.
        For these reasons, the Defendant asserts that he should be provided with such requested
information and/or the Government's complete file pertaining to this matter. In the alternative,
the information in question should be produced to the Court for in camera review.



11. Any all juvenile court or arrest records pertaining to the minor.
Government's Response – Mississippi Code, Section 43-21-261(1) ensures the confidentiality of
records involving children of the Youth Court but allows disclosure if any exist, subject to the
“confidentiality requirements of Section 43-21-261(1). The Government acknowledges its
discovery obligations pursuant to Fed. R. Crim. P. 16 and Fed. R. Evid. 609(d). The
Government filed a separate motion regarding the barring of requested information and will
follows the orders of the Court.

Defendant's Reply – Although the Defendant intends to respond to the Government's separate
motion regarding this information, it should be noted that the statute proferred by the
 Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 14 of 17


Government is a State statute, not a Federal statute, and that the Defendant is charged with
Federal crimes. Accordingly, this statute is irrelevant to these proceedings. Even assuming
arguendo such State statute is applicable to these proceedings, said statute provides that such
information may be provided to any court of competent jurisdiction, prosecutor, or law
enforcement agency.
        Further, it is indisputable that any and all exculpatory information must be produced to
the Defendant pursuant to the holding in Brady. This includes all information reasonably
available to the Government, including other branches of the Federal government, investigating
officers, and local police. Additionally, the Government has a duty to search files maintained by
governmental agencies closely aligned with the prosecution. For these reasons, the Defendant
asserts that he should be provided with a copy of the requested materials or, in the alternative,
that the Government's complete file should be produced to the Court for in camera review.
        It must also be pointed out that the minor child was reported as a “runaway” on several
occasions and appeared in one or more youth proceedings when found. Most recently, the minor
child was reported s a “runaway” on October 8, 2020, as indicated by the television station
WLBT (See attached Exhibit “A”). It is believed, and hence alleged, that such “runaway”
activity is related to a common plan or scheme to obtain monies or valuables from other adult
males and/or females.



12. The identification, origin, and date of receipt by the minor of the “porn” photographs
allegedly forwarded to the Defendant.
Government's Response – This request was produced in discovery material on August 17, 2020.

Defendant's Reply – The Defendant is unaware of the contents of the Government's file in this
matter. However, in that the Government contends that all such requested information was
produced on August 17, 2020, the Defendant asserts that the Government may not introduce
other evidence relating to this request and not so produced on this date.



13. Any and all Mississippi Department of Human Services (DKS) records pertaining to
the minor and produced or generated within the previous 5 years.
Government's Response – The Government submits this request is outside the scope of the
Government’s discovery obligation and is irrelevant to charged offenses.

Defendant's Reply – It is indisputable that any and all exculpatory information must be
produced to the Defendant pursuant to the holding in Brady. This includes all information
reasonably available to the Government, including other branches of the Federal government,
investigating officers, and local police. Additionally, the Government has a duty to search files
maintained by governmental agencies closely aligned with the prosecution.
        It must also be pointed out that the minor child was reported as a “runaway” on several
occasions and was the subject of one or more Mississippi Department of Human Services'
investigations. Most recently, the minor child was reported s a “runaway” on October 8, 2020,
as indicated by the television station WLBT (See attached Exhibit “A”). It is believed, and
hence alleged, that such “runaway” activity is related to a common plan or scheme to obtain
monies or valuables from other adult males and/or females. Additionally, it is believed that the
 Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 15 of 17


Mississippi Department of Human Services was directly involved in the investigation of the
Defendant.
       For these reasons, the Defendant asserts that he should be provided with a copy of the
requested materials or, in the alternative, that the Government's complete file should be
produced to the Court for in camera review.



14. Information which arguably could be helpful or useful to the defense in detracting
from the probative force of the Government’s evidence, including impeachment evidence,
or which arguably could lead to such information, including information that the
Defendant might not have had the intent to commit the crimes alleged in the Indictment.
This request includes, but is not limited to, the following information, regarding any
potential witness, informant or any Government agent who has been involved in the
investigation of this case.
Government's Response – The Defendant is not entitled to this material on the basis that it is
beyond the scope of 18 U.S.C. § 3500. Under 18 U.S.C. § 3500, “no statement or report in the
possession of the United States which was made by a Government witness or prospective
government witness (other than the defendant) shall be the subject of subpoena, discovery, or
inspection until said witness has testified on direct examination in the trial of the case.” The
Government is not required by this statute, or by any rule of criminal procedure, to produce any
other statements.

Defendant's Reply – The Defendant is unaware of the contents of the Government's file in this
matter. However, without question, any and all exculpatory information must be produced to the
Defendant pursuant to the holding in Brady. This includes all information reasonably available
to the Government, including other branches of the Federal government, investigating officers,
and local police. Further, the Government has a duty to search files maintained by governmental
agencies closely aligned with the prosecution. For these reasons, the Defendant asserts that he
should be provided with a copy of the Government's complete file pertaining to this matter or,
in the alternative, that the Government's complete file should be produced to the Court for in
camera review.



As to subsections (a) through (q) –
Government’s Response – the Government submits that these requests do not apply because no
such information exist, outside the scope of the discovery order and is inapplicable. Excepting
exculpatory information, the Defendant is not entitled to the requested information. All
exculpatory evidence, to the extent it may exist, has been produced to the Defendant.

Defendant's Reply – This request seeks certain enumerated information or materials which
arguably could be helpful or useful to the defense in detracting from the probative force of the
Government’s evidence, including impeachment evidence, or which arguably could lead to such
information, including information that the Defendant might not have had the intent to commit
the crimes alleged in the indictment. This request included information regarding any potential
witness, informant, or any Government agent who was involved in the investigation of this
case.
       Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 16 of 17


                Without question, any and all exculpatory information must be produced to the
      Defendant pursuant to the holding in Brady. This includes all information reasonably available
      to the Government, including other branches of the Federal government, investigating officers,
      and local police. Further, the Government has a duty to search files maintained by governmental
      agencies closely aligned with the prosecution. For these reasons, the Defendant asserts that he
      should be provided with a copy of the Government's complete file pertaining to this matter or,
      in the alternative, that the Government's complete file should be produced to the Court for in
      camera review.


       WHEREFORE, PREMISES CONSIDERED, the Defendant, Mark Anthony Coleman, respect-

fully requests that this Court enter an Order requiring the Government to produce without delay all

items or information enumerated in his Brady motion.

      Dated: October 12, 2020.




                                                    MARK ANTHONY COLEMAN




                                                    BY:/s/Dennis C. Sweet, III
                                                          Dennis C. Sweet, III



Dennis C. Sweet, III (MSB #8105)
Sweet & Associates
158 East Pascagoula Street
Jackson, Mississippi 39201
Telephone: (601) 965-8700
       Case 3:20-cr-00088-TSL-FKB Document 42 Filed 10/12/20 Page 17 of 17


                                CERTIFICATE OF SERVICE


       I hereby certify that on this 12th day of October, 2020, a true and correct copy of the
foregoing DEFENDANT'S REPLY TO THE GOVERNMENT'S RESPONSE TO MOTION FOR
PRODUCTION AND INSPECTION OF BRADY MATERIALS AND/OR INFORMATION
WHICH MAY LEAD EVIDENCE was served on all counsel of record via the USDC CM/ECF
electronic filing system.




                                                     /s/Dennis C. Sweet, III
                                                       Dennis C. Sweet, III
